COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                '
  JERRY LYNN MCGAVITT,                                         No. 08-17-00168-CR
                                                '
                           Appellant,                             Appeal from the
                                                '
  v.                                                             34th District Court
                                                '
  THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                '
                           State.               '              (TC# 20140D05274)

                                                '

                                          ORDER

       The Court, on its own motion, and pursuant to TEX.R.APP.P. 39.1, finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause. Therefore, this case is scheduled to be submitted without oral argument for March

7, 2019.

       IT IS SO ORDERED this 14th day of February, 2019.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.